DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/3/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/4/2021 listed below have been reconsidered as indicated.
a)	The rejections of claims 34-38 and 40-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Claim 34 requires two pairs of PCR primers for amplifying first regions located in a region and/or a gene selected from the group consisting of SEQ ID NOs: 15-199. The pairs of PCR primers do not need to amplify the entirety of a sequence selected from SEQ ID NO: 15-199. Any primer pair that amplifies any region within the sequences of SEQ ID NOs: 15-199 is encompassed by the element, including random hexamers. The sequence and length of the primers is not limited by the claim. The primer pairs also may amplify different regions within the same region and/or gene selected from SEQ ID 

Claim 34 requires two fluorescently labelled real-time quantitative PCR probes, one that is specific for the first region amplified by the first pair of PCR primers and a second that is specific for the first region amplified by the second pair of PCR primers, together the two regions are considered “said first regions” (line 8 of claim 34). The sequence and length of the probes is not limited by the claim. The two probes have the same fluorescent label. In view of the instant specification (para. 35), labels that are "the same" include labels while structurally different, are functionally (essentially) similar as they cannot be significantly differentiated by the detection technology employed. For example, structurally different fluorescent dyes may be considered "the same" if their excitation and emission spectra are (substantially or essentially) similar, or overlap to such a degree that they are able to be excited and detected simultaneously with the same wavelength(s).

Claim 34 as amended recites a “wherein” clause stating “said first and second pair of PCR primers and said first and second fluorescently labelled real-time quantitative PCR probes are capable of generating detectable amplified first regions from circulating cell-free DNA”. The clause is interpreted as setting forth the intended use of the primers. While clause recites a functionality of the PCR primer pairs and the fluorescently labelled real-time quantitative PCR probes, the clause does not specify any further structural limitations required by the claimed PCR primer pairs and the 

Claim 35 further limits claim 34 requiring a third pair of PCR primers for amplifying one other region in the human genome and a third fluorescently labeled real-time quantitative PCR probe specific for the region amplified by the third pair of PCR primers. The third probe of claim 35 has a label that is different from that shared by the first and second probes. The “one other region in the human genome” may be any region within the human genome, and is not limited to those selected from SEQ ID NOs: 15-199.

Claim 36 further limits claim 34 by requiring the composition to be contained in a single reaction/detection vessel. A PCR machine having racks for holding multiple tubes is broadly encompassed by the claim as a single reaction/detection vessel.

	Claim 37 further limits claim 34 by requiring amplified DNA regions comprising the first regions amplified by the first and second pairs of PCR primers. The claim optionally includes an amplified DNA region comprising one other region in the human genome that hybridizes to a fluorescently labelled real-time quantitative PCR probe labelled with a different detectable label than that of the amplified DNA regions 
	It is noted that claim does not require a structure formed by the hybridization between the amplified DNA regions and the probes, but merely that the elements are structurally related such that they may hybridize. It is also noted that the optional element of the claim does not require a fluorescently labelled real-time quantitative PCR probe labelled with a different detectable label different than that of the amplified DNA regions comprising the first regions be present in the composition. The amplified DNA region comprising one other region in the human genome must merely be able to hybridize to the probe.

	Claim 38 further limits claim 34 by requiring the first region and the another first region to be on separate chromosomes.

	Claim 39 is drawn to a kit that comprises the elements of claim 34, and further specifies that at least one of the pair of PCR primers or probes are provided in a separate holder.
	The claim optionally further comprises one or more of the recited elements. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

	Claim 40 further limits claim 39 by requiring the elements discussed in the context of claim 35.

	Claim 41 further limits claim 40 by requiring a fourth pair of PCR primers for amplifying another other region in the human genome and a probe for the another other region that has a label that is different from that of the first and second probes. The “another other region in the human genome” may be any region within the human genome, and is not limited to those selected from SEQ ID NOs: 15-199.

	Claim 42 further limits claim 40 by requiring either first region and the other region to be certain distance from one another. The claim is interpreted as requiring the other region and either first region to be on the same chromosome, because if they were on different chromosomes the distance as measured in bases would not be meaningful.

	Claims 43 and 44 further limit claim 39 by limiting the Markush group of SEQ ID NOs: 15-199 to SEQ ID NOs: 15-187 and 74-147, respectively.

	Claim 45 further limits claim 39 by requiring the two first regions to be on separate chromosomes, thus limiting the first and second PCR primer pairs to those that amplify regions on different chromosomes.

	Claim 46 is drawn to a method for quantitatively detecting a species of DNA originating from cells of a given type in a sample from an individual. The sample includes additional DNA not originating from the cell of a given type and that DNA is 
	The claim limits the sample to plasma or serum of maternal origin from a pregnant female and the species of DNA originates from a fetus or a placenta of a feus. The species of DNA is circulating cell-free DNA, which is a well-known source of DNA fragments.
	The method requires two steps.
	The first step is treating the DNA present in the serum or plasma sample from a pregnant female with a reagent that differentially modifies methylated and non-methylated DNA. The step broadly encompasses well-known processes, such as bisulfite treatment of DNA.
	The second step is quantitatively detecting in the sample the presence of methylation in the species of DNA at two or more first regions that are differentially methylated between the species of DNA and the DNA not originating from cells of the given type, which are fetal or placental cells. Detecting methylated DNA indicates the presence of the amount of fetal or placental cell-free DNA and the absence of methylated DNA indicates the absence of fetal or placental cell-free DNA.
	The detection of the second step is done using a single aliquot of cell-free DNA of the plasma or serum sample of a pregnant female in a single vessel using the probes of claim 34.
	The detection of the second step further comprises amplifying first regions using the pairs of PCR primers of claim 34.


	Claim 47 further limits claim 46 by requiring quantitatively detecting an amount of total DNA in the serum or plasma sample from a pregnant female using at least one other region that is not differentially methylated between the cell-free DNA of the fetal or placental cells and the other cell-free DNA of the serum or plasma sample from a pregnant female. The claim further requires amplifying the other region with a third pair of PCR primers. The amplification of the first regions of differentially methylated cell-free DNA and the other region of cell-free DNA that is not differentially methylated occurs in a single aliquot in a single vessel. A first fluorescence from the first and second probes and a second fluorescence from a third fluorescently labelled real time quantitative PCR probe is detected.
	The claim effectively encompasses the use of the composition of claim 35.
	
	Claim 48 further limits claim 47 by requiring the use of the composition of claim 42.
	


	Claim 51 further limits claim 46 by encompassing the use of the kit of claim 45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich (WO 2011/034631 A1; previously cited) in view of Yeung (US 2004/0229211 A1).
Regarding claims 34, Ehrich teaches compositions for amplifying and detecting differential methylated regions (DMRs) in a fluorescent real-time PCR assay (p. 30-31, e.g. MethyLight).
The composition includes PCR primers for targets and probes for the amplified targets (p. 31).
The targets of primers and probes are identified as being represented by SEQ ID NOs: 90-261.
It is noted the instant specification cites the Ehrich reference as teaching hypermethylated regions that were known in the art. The Remarks from 9/9/2020 also 
While Ehrich teaches different probes for different amplified targets, Ehrich does not specifically teach the probes have the same fluorescent label.
However, Yeung teaches a sensitive methodology using multiplex real time PCR with one dye.
Regarding claim 34, Yeung teaches two or more target sequences are amplified simultaneously in the same PCR reaction as a multiplex PCR. Yeung further teaches two or more sets of primers may target different regions of the same or different genes. Yeung further teaches the probe sets use the same reporter. Yeung teaches if the biological specimen contains one gene that has two or more regions targeted by different sets of primers, the multiplex real time PCR with one dye method will detect a total sum of all the primer sets and will not be able to differentiate which quantity with which specific sequence it is amplifying but an increase of sensitivity will occur. Yueng teaches another scenario where only fragments of a gene are expected to be present, the simultaneous multiplexing with different primers targeting the different regions of the 
It would have been prima facie obvious to the ordinary artisan at the time of invention to have modified the composition of Ehrich by incorporating the use of a single fluorescent label on the collection of probes for sensitive detection as taught by Yeung. One would have been motivated to make such a modification because probes sharing a single fluorescent label as described by Yeung are useful in detecting minute amounts of targets and are useful in the context of fragmented nucleic acids. Both of which describe the nucleic acids targeted by the compositions of Ehrich as they represent fragmented fetal derived nucleic acids within a maternal sample. The modification has a reasonable expectation of success as it simply combines known elements from known real time PCR assays based on the knowledge of the ordinary artisan.
Regarding claim 35, the modified composition of Ehrich renders obvious the elements of claim 34 as encompassed by claim 35.
Ehrich does not teach including a third set of primers for amplifying other regions in the human genome and a third fluorescently labelled probe that detects the amplification product of the third set of primers.
However, Yeung teaches including primers for other targets along with a probe that has a label different from commonly shared label. See para. 38-42.

Regarding claim 36, the modified composition of Ehrich renders obvious the elements of claim 34 as encompassed by claim 36.
When the compositions of Ehrich (p. 30-31) and/or Yeung (para. 8) are used, the elements of claim 34 are included within a single reaction/detection vessel as they are multiplex assays.
Regarding claim 37, when the modified composition of Ehrich is used in a multiplex PCR assay, the amplified regions are present and the probes will be able to hybridize to their respective targets.
Regarding claim 38, Ehrich teaches primers for amplifying regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.
Regarding claim 39, the combination of Ehrich and Yeung render obvious the primer sets and probes of the kit of claim 39 for the reasons described in the rejection of claim 34.

Regarding claims 40-41, the combination of Ehrich and Yeung demonstrate why it would have been prima facie obvious to have included a third primer set and a third probe with a different label as described in the rejection of claim 35.
It would have been further obvious to have further included any additional number of primer sets and probes for the analysis of other regions of interest, such as different mutations, polymorphic sites, etc. Adding additional primer sets and probes to a kit is within the skill of the ordinary artisan.
Regarding claim 42, it would have been prima facie to have targeted other regions downstream or upstream of the DMRs of Ehrich in view of Yeung because Yeung teaches that when targets are fragmented, such as those of interest to Ehrich, the simultaneous multiplexing with different primers targeting different regions or genes has a much higher chance of target detection (para. 8).
Regarding claims 43 and 44, Ehrich teaches the regions of SEQ ID NOs: 15-187 in view of the instant specification and the Remarks of record acknowledge that each of the SEQ ID NOs are functionally equivalent as noted above. Thus, Ehrich renders obvious the primer sets of claims 43 and 44.
Regarding claim 45, Ehrich teaches primers for amplifying regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.
Regarding claim 46, Ehrich teaches a method in which nucleic acids are treated with bisulfite, amplified with primers and detected with probes (p. 30-31).
Ehrich teaches the use of maternal plasma samples (p. 5 and 11), which include fetal cell-free DNA and the analysis of DMRs that differentiate fetal and maternal DNA as noted in the rejection of claim 34.
It would have been prima facie obvious to have modified the method of Ehrich by incorporating the elements of Yeung regarding the use of a single label for multiple amplification products as described above.
Yeung further teaches how the probe signals are detected and what the information indicates (para. 8).
Thus, using the modified composition of Ehrich to modify the method of Ehrich renders obvious claim 46.
Regarding claim 47, Ehrich teaches assays for detection of total amount of DNA in the sample using assays that recognize both maternal and fetal DNA species (p. 49).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Ehrich by designing primers to amplify targets present in both maternal 
Regarding claim 48, it would have been prima facie to have targeted other regions downstream or upstream of the DMRs of Ehrich in view of Yeung because Yeung teaches that when targets are fragmented, such as those of interest to Ehrich, the simultaneous multiplexing with different primers targeting different regions or genes has a much higher chance of target detection (para. 8).
Regarding claims 49 and 50, Ehrich teaches the regions of SEQ ID NOs: 15-187 in view of the instant specification and the Remarks of record acknowledge that each of the SEQ ID NOs are functionally equivalent as noted above. Thus, Ehrich renders obvious the primer sets of used in the methods claims 43 and 44.
Regarding claim 51, Ehrich teaches the primers used in the methods amplify regions from different chromosomes as the DMRs identified by Ehrich included DMRs on separate chromosomes.
It is also noted that because all the DMRs are obvious variants of one another, whether the DMRs are on the same or separate chromosomes does not change the fact that they are functionally equivalents of one another in view of the state of the art and the Remarks of record.

Response to the traversal of the 103 rejections over Ehrich and Yueng
The Remarks argue one would not have been motivated to modify Ehrich because there was no reasonable expectation that Yeung’s modified multiplex real-time PCR method would yield sufficiently accurate results suitable for detecting, for example chromosomal abnormalities in a fetus, using cell-free circulating DNA (p. 9-10).
The arguments have been fully considered but are not persuasive. A number of references in the field demonstrate the state of the art at the time of filing was that multiplex PCR amplification of cfDNA in maternal samples was within the skill of the ordinary artisan. See, Zimmerman (Methods in Molecular Biology. 2006. 336:83-100); Johnson (Clinical Chemistry. 2004. 50(3):516-521); Clausen (Fetal Diagn Ther. 2011. 29:155-163); Xia (Genetics and Molecular Biology. 2009. 31(1):20-24); Zhong (Swiss Med Wkly. 2001. 131:70-74); Deng (Prenat Diagn. 2006. 26:362-368); Kolialexi (European Journal of Obstetrics & Gynecology and Reproductive Biology. 2012. 161:34-37); Tounta (In vivo. 2011. 25:411-418); Macher (Clinica Chimica Acta. 2012. 413:490-494); Hahn (Annals of the New York Academy of Sciences. 2000. 906:148-152); Lo (Am J Hum Genet. 1998. 62:768-775); and Ordonez (Fetal Diagn Ther. 2013. 34:13-18).
It is further noted that the methods characterized the Remarks are not commensurate in scope of the claimed invention. The claimed methods merely require quantitatively detecting in the sample the presence of methylated targets. The claims are silent regarding detecting and identifying any sort of chromosomal abnormalities in a fetus.

The Remarks argue Ehrich fails to teach a standard multiplex real-time PCR method that uses different reporter labels (p. 10-11).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yeung teaches the elements of the claims regarding multiplexed PCR using probes have the same label.

The Remarks argue Ehrich further suggests that any method used for detecting cfDNA should not result in a high false negative rate or high false positive rate (p. 11). The Remarks argue one would not have modified Ehrich because the resulting method was likely to result in high rate of false positives when used to detect degraded DNA (p. 12).
The arguments have been fully considered but are not persuasive. The claim does not require any detection limited by false negative rates or false positive rates. Furthermore, in view of the cited references the ordinary artisan would be able to optimize primers and methods steps for sensitive and specific detection.
Both Ehrich and Yeung focus on detecting low level DNA fragments in a sample. 


The Remarks cite to Deutsch to argue that it was recognized that standard multiplex real-time PCR was a challenging technique often resulting in false positives (p. 12-13).
Deutsch demonstrates the state of the art at the time of filing. Deutsch offers a number of solutions of the problems, issues and/or concerns raised by Deutsch. Thus, the ordinary artisan is aware of challenges and is armed with the wherewithal to address them. Furthermore, as noted above, a number of references demonstrate that the multiplex amplification of cfDNA was within the skill of the ordinary artisan.

The Remarks argue Yeung does not address improving the specificity of multiplex real-time PCR (p. 13).
The arguments have been fully considered but are not persuasive. The state of the art based on the cited references demonstrates the ordinary artisan would have the tools and the know how to design and improve multiplex real-time PCR.

The Remarks argue the use of degraded DNA with multiplex real-time PCR assays results in high false positive rates as described by Cukier (p. 13).
Cukier further demonstrates the state of the art at the time of filing. Cukier offers solutions to the problems, issues and/or concerns raised. For example, Cukier suggests assessing sample integrity prior to PCR-based experiments (Abstract).
Furthermore, the multiplex PCR approach of Yeung is specifically designed to meet the challenges associated with detecting minute amounts of targets and are useful 
Thus, the ordinary artisan is aware of challenges and is armed with the wherewithal to address them.

The Remarks argue the ordinary artisan would not have been motivated to modify Ehrich’s method with Yeungs modified multiplex real-time PCR method since Yeung’s method does not address the issue of false positive results reported to be associated with standard, multiplex real-time PCR when using degraded DNA (p. 13-14). The Remarks argue the ordinary artisan would not have made the modification out of the inability to identify, for example chromosomal abnormalities and genetic disorders because the alleged issues (p. 14).
The arguments have been fully considered but are not persuasive. Ehrich and Yeung both focus on the amplification and analysis of minute and fragmented DNA within a sample. Given the state of the art, one would have reasonably expected that primers and probes for the targets of Ehrich could be designed in view of Yeung and as encompassed by claim 34 and be used to carry out the method of claim 46.
It is further noted that the methods characterized the Remarks are not commensurate in scope of the claimed invention. The claimed methods merely require quantitatively detecting in the sample the presence of methylated targets. The claims are silent regarding detecting and identifying any sort of chromosomal abnormalities and genetic disorders.

The Remarks argue unexpected results citing to paragraphs 6, 68 and 122 (p. 14-15).
The arguments have been full considered but are not persuasive. The results described are the result of a composition and a method that is not commensurate in scope with present claims. The results stem from Examples 1 and 2, which uses cfDNA that is digested with specific enzymes, i.e. HhaI and BstUI, amplified with specific primers and detected using a particular probe. The primer and probes are listed in Table 1. The method also utilized the thermocycler profiles in Table 2. None these details are required by the present claims.
It is further noted, that while the Remarks have argued the methods of Ehrich and Yeung have issues, there is no demonstration of any test results supplied by the prior art. It is noted the Ehrich describes multiplexing amplification of targets, but the Remarks do not compare the amplification of Ehrich to the amplification of Examples 1 and 2 of the present claims.
Unexpected results must be commensurate in scope as the claimed methods. See MPEP 716.02 and 2145. In the present application, the results are not for the reasons provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,801,067 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘067 claims are drawn to methods that amplify and detect the same targets as the present claims in a similar manner. Furthermore, the methods of the ‘067 encompass the use of the compositions and kits of claims 34-45.

Response to the traversal of the double patenting rejections
The Remarks argue the filed terminal disclaimer overcomes the double patenting rejection over 10,801,067 B2 (p. 15-16).
The arguments have been fully considered but are not persuasive because the terminal disclaimer filed 12/3/2021 was disapproved in a mailing dated 12/7/2021.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634